[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO STRIKE
In this four-count second amended complaint arising out of an alleged breach of contract to purchase a law practice, plaintiff claims conversion (first count), breach of fiduciary duty (second count) unjust enrichment (third count) and CUTPA (fourth count). Defendant moves to strike the fourth (CUTPA) count claiming this case involves an "internal business dispute" and not an exercise of defendants "trade or business" i.e., the practice of law.
Although the defendant's alleged actions in taking advantage of plaintiff's training, trust, clients and personal assets are described as deceptive acts and practices", breach of contract to purchase a law practice does not qualify as an action in defendant's "trade or commerce" but rather an internal business dispute. Sector Management, Inc. v.Taurus Advisory Group No. CV 96-154033S, 1998 WL 199353 (Conn.Super. April 15, 1998, D'Andrea J.: Leisure Resort Technology, Inc. v. TradingCove Associates No. CV-091180, 2000 WL 1682535 (Conn.Super. Court Oct 13, 2000, Gordon J.). Further, no allegations have been made citing a public interest or detriment to clients or consumers as required by the Cigarette Rule. Williams Ford, Inc. v. Hartford Courant 232 Conn. 559,591 (1995). CT Page 6430
Motion to strike fourth count granted.
Wagner J. TJR